In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00157-CR



               CINQUE ROSS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 188th District Court
                Gregg County, Texas
              Trial Court No. 43,104-A




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                               ORDER

        Court reporter Grelyn Freeman recorded the trial court proceedings in cause number 06-

14-00157-CR, styled Cinque Ross v. The State of Texas, trial court cause number 43,104-A in the

188th Judicial District Court of Gregg County, Texas. The reporter’s record was originally due

in this matter December 2, 2014. This deadline was extended twice by this Court on Freeman’s

request, resulting in the most recent due date of February 2, 2015. Freeman has now filed a third

request seeking an additional extension of the filing deadline.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c).

The Rules further instruct that an “appellate court may enter any order necessary to ensure the

timely filing of the appellate record.” Id. In furtherance of our responsibilities established by the

Rules, we find we must take steps to ensure that the record in this case is filed in a reasonable

amount of time.

        Therefore, we overrule Freeman’s third request for an extension of the filing deadline and

hereby order her to file the reporter’s record in cause number 06-14-00157-CR, styled Cinque

Ross v. The State of Texas, trial court cause number 43,104-A in the 188th Judicial District Court

of Gregg County, Texas, to be received by this Court no later than Monday, February 23, 2015.

        If the reporter’s record is not received by February 23, we warn Freeman that we may

begin contempt proceedings and order her to show cause why she should not be held in contempt

of this Court for failing to obey its order.




                                                 2
      IT IS SO ORDERED.


                          BY THE COURT

Date: February 11, 2015




                            3